NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note). 
RESPONSE TO APPLICANT’S ARGUMENTS
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on July 11, 2022.   
In view of amendments filed on July 11, 2022 to the title, the objection to the specification is withdrawn.
In view of applicant Argument/Remarks filed July 11, 2022  with respect to, U.S.C. 112(f) claim interpretation have been carefully considered.  Applicant has not clarified why the claimed limitations do not invoke 112(f).  According to MPEP 2181, 35 USC 112(f) is applicable to claim limitation if it meets the 3-prong analysis set forth in the previous Office Action.  Applicant did not specifically point out why any of these prongs have not been met, and as such, the claims continue to be treated under 112(f) claim interpretation. Applicant is welcome to amend the claim so that the limitations no longer invoke 112(f) by, e.g., modifying the “means” or generic placeholder with specific structure, with careful consideration that no new matter is introduced.
ISSUES UNDER 35 U.S.C. § 112
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a first operation unit that receives an operation” in claim(s) 1 and 11.
“a first setting unit that transmits […] initial setting information” in claim(s) 1, 5, 9 and 10.
“a second operation unit that receives an operation” in claim(s) 1, 5 and 7–12. 
“a second setting unit that receives the initial setting information” in claim(s) 1, 5, 9, 10 and 12.
“a request unit that transmits, to the printing apparatus, a request” in claim(s) 2. 
“a switch unit that switches” in claim(s) 2. 
“a notification unit that notifies” in claim(s) 3. 
“a determination unit that determines” in claim(s) 4.
“a display unit” in claim(s) 9 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
a)	Claim(s) 1 and 11: ‘a first operation unit that receives an operation’ corresponds to Fig. 4 – element 13. The first input reception unit 13 is, for example, a touch panel integrally configured with the first display unit 15. The first input reception unit 13 may be another input device configured separately from the first display unit 15 such as a keyboard, mouse, and touch pad, instead of the touch panel. The first input reception unit 13 is an example of the first operation unit, Applicant Pub ¶ [0042].
b)	Claim(s) 1, 5, 9 and 10: ‘a first setting unit that transmits […] initial setting information’ corresponds to Fig. 4 – element 162. the first setting unit 162 transmits, to the printing apparatus 20, initial setting information including one or a plurality of pieces of setting information corresponding to the operation according to the operation received via the first input reception unit 13. Further, when the operation mode of the printing apparatus 20 is the first initial setting mode, the first setting unit 162 prohibits the printing apparatus 20 from receiving an operation via the second input reception unit 23. The first setting unit 162 may be configured not to perform a process of prohibiting a reception of an operation. In this case, in the printing system 1, the printing apparatus 20 performs a process of prohibiting the reception of the operation, Applicant Pub ¶ [0057].
c)	Claim(s) 1, 5, 7, 11 and 12: ‘a second operation unit that receives an operation’ corresponds to Fig. 4 – element 23. The second input reception unit 23 is, for example, a touch panel integrally configured with the second display unit 25. The second input reception unit 23 may be another input device configured separately from the second display unit 25 such as a button, a lever, and a switch, instead of the touch panel. The second input reception unit 23 is an example of the second operation unit, Applicant Pub ¶ [0059].
d)	Claim(s) 1, 5, 9, 10 and 12: ‘a second setting unit that receives the initial setting information’ corresponds to Fig. 4 – element 262. the second setting unit 262 makes the initial setting of the printing apparatus 20 according to the received operation. Further, when the operation mode of the printing apparatus 20 is the first initial setting mode and the communication with the information processing device 10 is established, the second setting unit 262 receives the initial setting information from the information processing device 10. Then, the second setting unit 262 makes the initial setting of the printing apparatus 20 based on the initial setting information received in this case. More specifically, the second setting unit 262 sets various kinds of setting information included in the initial setting information received in this case in the printing apparatus 20, Applicant Pub ¶ [0068].
e)	Claim(s) 2: ‘a request unit that transmits, to the printing apparatus, a request’ corresponds to Fig. 4 – element 161. When the state of the printing apparatus 20 is the state before initial setting, and when communication with the information processing device 10 is established, the request unit 161 transmits, to the printing apparatus 20, a request that changes the operation mode of the printing apparatus 20 to the first initial setting mode. Here, the state before initial setting is a state, of the printing apparatus 20, before the above-mentioned initial setting is made. The determination unit 164 described later determines whether the state of the printing apparatus 20 is the state before initial setting. In the following, for convenience of explanation, the request will be referred to as an initial setting request, Applicant Pub ¶ [0056].
f)	Claim(s) 2: “a switch unit that switches” corresponds to Fig. 4 – element 264. The switch unit 264 switches the operation mode of the printing apparatus 20. For example, when the state of the printing apparatus 20 is the state before initial setting, and when the printing apparatus 20 receives the initial setting request from the information processing device 10, the switch unit 264 switches the operation mode of the printing apparatus 20 to the first initial setting mode, Applicant Pub ¶ [0070].
g)	Claims(s) 3: “a notification unit that notifies”. corresponds to Fig. 4 – element 261. The notification unit 261 broadcasts the notification information. As a result, the notification unit 261 notifies the information processing device 10 of the notification information. The notification unit 261 may be configured to notify the information processing device 10 of the notification information by another method., Applicant Pub ¶ [0062].
h)	Claim(s) 4: “a determination unit that determines”. corresponds to Fig. 4 – element 164. The determination unit 164 determines whether the state of the printing apparatus 20 is a state before initial setting based on the notification information received in step S110 (step S130)., Applicant Pub ¶ [0077].
i)	Claim(s) 9 and 10: “a display unit”. corresponds to Fig. 4 – element 15 and 25. The first display unit 15 is a display device including, for example, a liquid crystal display panel, an organic electroluminescence (EL) display panel, and the like and the second display unit 25 is a display device including, for example, a liquid crystal display panel, an organic EL display panel, and the like, Applicant Pub ¶ [0044 and 0051].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
ALLOWABLE SUBJECT MATER
The following is an examiner’s statement of reasons for allowance: the present invention is directed to a Printing System, Printing System Control Method, Non-Transitory Computer-Readable Storage Medium Storing Program, Electronic Device System, And Printing Apparatus For Performing Initial Setting Of Printing Apparatus.
Claims 1–12 are allowed. Claims 1, 11 and 12 are independent. Claims 2–10 depend on claim 1.
The Non-Final Rejection (dated ‘April 11, 2022’) indicated that claims 1–11 are allowed over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches the features of claims 1and 11. And Claim 12 were rejected under Obviousness Rejections - 35 USC § 103. Applicant’s Reply (April 11, 2022) includes claim amendments that have differentiated the claimed invention from the cited prior art. Accordingly, Claims 1, 11 and 12 are allowable over the prior art of record because in view of the “means for’ language employed and the resultant 1126th invocation limiting the following to the support as provided in the specification, none of the prior art of record teaches or fairly suggests the feature of claims 1, 11 and 12.
Claims 1, 11 and 12 recites the following specific features as shown in the except below:
“[1] wherein the information processing device includes 
a first operation unit that receives an operation and 
a first setting unit that transmits, to the printing apparatus, initial setting information that causes the printing apparatus to make an initial setting of the printing apparatus according to an operation received via the first operation unit when an operation mode of the printing apparatus is a first initial setting mode in which the printing apparatus receives an initial setting via the first operation unit, wherein 
the printing apparatus includes 
a second operation unit that receives an operation and 
a second setting unit that receives the initial setting information from the information processing device to make an initial setting of the printing apparatus based on the received initial setting information when an operation mode of the printing apparatus is the first initial setting mode, and wherein 
at least one of the first setting unit and the second setting unit prohibits the printing apparatus from receiving an operation via the second operation unit when an operation mode of the printing apparatus is the first initial setting mode.” along with all other limitations as required by independent claim 1. 
“[11] an information processing device that is communicably connected to a printing apparatus including a second operation unit that receives an operation and that includes a first operation unit that receives an operation to execute a method, the method comprising: 
a transmitting step of transmitting, to the printing apparatus, initial setting information that causes the printing apparatus to make an initial setting of the printing apparatus according to an operation received via the first operation unit when an operation mode of the printing apparatus is a first initial setting mode in which the printing apparatus receives an initial setting via the first operation unit; and 
a prohibiting step of prohibiting the printing apparatus from receiving an operation via the second operation unit when an operation mode of the printing apparatus is the first initial setting mode.” along with all other limitations as required by independent claim 11. 
 [12] “an operation unit that receives an operation: and
a setting unit that receives, from the information processing device, initial setting information that causes the printing apparatus to make an initial setting of the printing apparatus according to an operation received at the information processing device. to make the initial setting of the printing apparatus based on the received initial setting information when an operation mode of the printing apparatus is a first initial setting mode in which the printing apparatus receives an initial setting from the information processing device, wherein
the setting unit prohibits the printing apparatus from receiving an operation via the operation unit when an operation mode of the printing apparatus is the first initial setting mode.”
These features, considered in combination with the remainder of the claim’s limitations are not fairly disclosed, thought or suggested by the cited prior art. Specifically, the closest prior art, Kawamura (2017/0208199), Yoshida et al. (2014/0279570) and Sato (2017/0264760), fails to either anticipate or render obvious the above underlined limitations. Accordingly, claims 1, 11 and 12 are allowable over the prior art of record. It follows that claims 2–10 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 ADDITIONAL CITATIONS
The following table lists additional references that are relevant to the subject matter disclosed and claimed.
Citation
Relevance
Mutsuno (2016/0105572)
Describes an apparatus has first screen which is displayed on a display unit of the information processing apparatus, in a case where the display controller has controlled to display the first screen on the operation unit (211) according to the transition instruction to the first screen. The second screen is displayed on the display unit of the information processing apparatus, in a case where the display controller has controlled not to display the second screen on the operation unit according to the transition instruction to the second screen.
Anezaki et al. (2014/0233060)
Describes an information processing terminal e.g. tablet terminal or smartphone, for communicating with an information processing device i.e. multi-function peripheral device, with an operational panel on which setting on a job and an order for executing the job are accepted. The terminal allows the remote operation of an information processing device from the information processing terminal such as a tablet terminal, and enhances the expandability of the function of an information processing device or enhances the efficiency in development of a program.
Fujii et al.  (2016/0216927)
Describes an event generated in a communication apparatus is sensed. Whether a communication partner apparatus exists in the effective range of a communication unit is detected in accordance with the sensed event. When it is detected that the communication partner apparatus exists in the effective range of the communication unit, application information about an application that operates in the communication partner apparatus is obtained. Activation information including identification information indicating an application to be activated in the communication partner apparatus, and execution information to be executed by the application is transmitted to the communication partner apparatus via the communication unit, based on the obtained application information.

Table 1
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672